DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 30-37 is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/21/19 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 30 is objected to because of the following informalities:  
Claim 30 reciting “a first and a second antenna” should read --a first antenna and a second antenna-- for clarity. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 30, 31, 34 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over “We” (US 2016/0141234) in view of “Nair” (US 2011/0187602).
Claim 30: We discloses a device comprising: 
a substrate 202 with low density interconnect routing 222 therein; 
a high density interconnect structure 210 embedded in the substrate, the high density interconnect structure including high density interconnect routing therein [0065] and (inherently) including a cavity (for housing 210) formed therein ([0067]: “In some implementations, the set of interconnects in the silicon bridge 210 has a higher density (e.g., density of interconnection) than the density of the set of vias 222 in the photo imageable layer 220.”) (A skilled artisan would appreciate that interconnects 22 are “low density” by virtue of 210 having “higher density”); 
a first die 206 and a second die 208, the first and second dies electrically connected to the low density interconnect routing 222 and electrically connected to each other through the high density interconnect routing 210 [0070].
We fails to expressly teach a first and a second antenna exposed in the cavity; and the first die electrically connected to the first antenna and the second die electrically connected to the second antenna.
However, We teaches [0062] “An interconnect is an element or component of a device (e.g., integrated device, integrated device package, die) and/or a base (e.g., package substrate, printed circuit board, interposer) that allows or facilitates an electrical connection between two points, elements and/or components. In some implementations, an interconnect may include a trace, a via, a pad, a pillar, a redistribution metal layer, and/or an under bump metallization (UBM) layer. In some implementations, an interconnect is an electrically conductive material that provides an electrical path for a signal (e.g., data signal, ground signal, power signal). An interconnect may include more than one element/component.”


    PNG
    media_image1.png
    440
    675
    media_image1.png
    Greyscale

Nair teaches [0064] “Depending upon the requirements of the design and creativity of the designer there can arise any simple or complex interconnection scheme between MMIC's and between MMIC and the antenna. These interconnects can have paths made by signal traces on each substrate layer interfaces, vias connecting traces on different layers, etc. … Irrespective of the specific nature of the interconnects, the high k layers will enable a very high interconnect or conductor density in the sense that a large number of interconnect lines can be co-located in a given area because the higher k material will allow the traces to be narrow. Simultaneously, the fabrication of the antenna can occur on the low k layers.”
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to employ a first and a second antenna exposed in We’s cavity, the first die electrically connected to the first antenna and the second die electrically connected to the second 

Claims 31, 34 and 35: We discloses the device of claim 30, wherein the first and second antennas (A, B; Fig. 2C of Nair) are exposed to air in the cavity (each top surface of the antennas A, B are inherently exposed to air); 
wherein the cavity (housing 210, Fig. 2 of We) is situated alongside high density interconnects of the high density interconnect routing (see Fig. 2); 
wherein the cavity is situated alongside and below high density interconnects of the high density interconnect routing (see Fig. 2).

Allowable Subject Matter
Claims 32, 33, 36 and 37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Pietambaram et al. (US 2019/0206791)
Rofougaran et al. (US 2009/0315797)
Kamgaing et al. (US 2018/0240762)

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAMEON LEVI can be reached on (571)272-2105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HASAN ISLAM/Primary Examiner, Art Unit 2845